

117 HR 799 IH: Tax Identity Protection Act
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 799IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Carter of Georgia (for himself, Mr. Hice of Georgia, Mr. DesJarlais, Mr. Weber of Texas, Mrs. Hinson, and Mr. Baird) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo require the Commissioner of Internal Revenue to submit a report on the Taxpayer Identification Number Perfection Program. 
1.Short titleThis Act may be cited as the Tax Identity Protection Act. 2.Report on the Taxpayer Identification Number Perfection ProgramThe Commissioner of Internal Revenue shall, not later than the date that is 2 years after the date of the enactment of this Act, submit to Congress a report on the Taxpayer Identification Number Perfection Program, including an explanation of the extent to which such information could be used to identify individuals receiving W–2 wages without work authorization. 
